Order discharging defendant from custody affirmed, without costs. No opinion. Order dismissing action for failure to prosecute reversed on the law and the facts and motion to dismiss denied upon condition that within five days from the entry of the order herein appellant file a stipulation consenting to the entry of an order providing that respondent be relieved from the payment of all arrears of alimony to date and reducing the amount required to be paid hereafter, under the order directing payment of forty-five dollars a week, to the sum of fifteen dollars a week, and upon the further condition that appellant bring the action to trial at the October, 1933, term, for which term the ease is set down for trial with the consent of the trial justice; otherwise, order affirmed, without costs. No opinion. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.